SEABURY, J.
The landlord filed a petition in summary proceedings, alleging that he leased a certain apartment to the tenant for the term of one week, commencing November 15, 1911, at noon, and ending November 22, 1911, at noon. It is further alleged in the petition that the tenant entered into the occupation of said premises, and still continues to occupy the same without the permission of the landlord, after the expiration of the term of the lease. The answer of the tenant denied the allegations of the petition, and alleged that he holds possession of the premises under and by virtue”of an oral lease entered into between the agent of the landlord on May 11, 1911, for the term of one year.
[1] The landlord proved the allegations of its petition. The evidence was conflicting upon the issue as to whether or not a yearly lease was made with the tenant by the landlord’s agent. It was, however, established by uncontradicted evidence that the person who made the lease with the tenant had no authority from the landlord to lease for a longer term than from week to week. Aft the other leases made by this agent appear to have been made from week to week, and the tenant had for a period of several years paid his rent weekly. Assuming that the agent made the lease for one year, it does not appear that the landlord had knowledge of this fact, or that it ever ratified the act of the agent. If the agent in fact made the lease for a year, which we think is very doubtful, it is evident that the agent acted outside of the scope of her authority as agent, and that her act was not binding upon the landlord. Larkin v. Radosta, 119 App. Div. 515, 104 N. Y. Supp. 165.
[2] The tenant alleged the existence of the lease for one year, and it was incumbent upon him not only to prove that the agent made the lease, but to prove that in so doing she acted within her authority.
Final order reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.